This action is in reference to the communication filed on 4 MAY 2021.
Amendments to claims 1, 3-5, 7-10, 17,  have been entered and considered as has the cancellation of claims 2, 6, 11, 13, 16, 18, leaving claims 1, 3-5, 7-10, 12, 14, 15, 17, 19-26 pending and examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1  recites the limitation "thein in the fifth limitation.  There is insufficient antecedent basis for this limitation in the claim – as the claim has been amended to omit this limitation in all other instances, however, it remains in the “determining” limitation, and has further been amended in to the limitation. In view of the omission of this limitation from the remaining claim, but also, in view of the limitation appearing in amended form, Examiner finds it unclear as to if the processor[s] in this limitation are intended to be the same as earlier in the claim, or if this is a separate piece of hardware. Correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-10, 12, 14, 15, 17, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Activity Recognition in the Home Using Simple and Ubiquitous Sensors, hereinafter Tapia in view of Rakova et al (US 20160261268 A1, hereinafter Rakova). 

In reference to claim 1, 12, 17
Tapia teaches: A method, computer program product, and a system, all comprising: 
detecting, by a low-band electromagnetic noise signal detecting device, in response to a touch event generated by a user, low-band electromagnetic noise signals (at least [page 2, 7, 10] sensors are touch activated and contact is measured at a point, at least [page 5] both Berkeley motes and Smart-Its emit frequency at roughly 32 kHz therefore are low frequency); 
transmitting by [a device] the detected low-band electromagnetic noise signals [representative of an object] (see fig 3, table 4, 5, and related text: touch events are detected); 
receiving, by a computer processor, the detected low-band electromagnetic noise signal transmitted by the low-band electromagnetic noise signal [device] (see fig 3, table 4, 5, and related text: the information is received and charted):
by the computer processor, the detected low-band electromagnetic noise signal of to one or more stored electromagnetic noise signals associated with one or more  objects (at least fig 3, table 4, 5 and related text: activities or sensor firings are considered and compared to determine habits/routines);
determining, by the one or more computer processors, an identity of the object touched by the user based on the comparison between the detected low-band electromagnetic noise signal to the one or more stored electromagnetic noise signals associated with one or more objects [stored] (at least page 3, 5, table 1: the state change of an object is detected);
predicting, by the computer processor, one or more subsequent low-band electromagnetic noise signal detection events generated by the user touching associated with the one or more  objects that emit a low-band electromagnetic signals  (at least page 10, fig 3 and related text: predictions of sensor firing occur); 
constructing, by the computer processor, a characteristic user profile based on the predicted one or more subsequent low-band electromagnetic noise signal detection events (at least page 10, fig 3, table 4, 5, and related text: based on collected activity, the profiles and/or predictions of user events/habits are determined, see also the abstract, page 6). 
Although Tapis as cited, and generally, teaches the idea of tracking a user’s movements or interactions with electromagnetic signals in order to determine habits and routines, and while Tapia generally discloses the idea of tracking this information to reach conclusions about a user, it does not specifically disclose the means by which signals are collected and how, and wherein the goal is to provide advertisements. Rakova however does teach:
A computer implemented method for providing one or more targeted digital advertisements to a user, the computer implemented method comprising (at least fig 2 and related text, as well as [0049]); 
Detecting, by a low band electromagnetic noise signal detecting device conductively connected to a user, in response to a touch event generated by the user touching an object, a low band electromagnetic signal that is at least one of the group consisting of emitted, conducted, and combinations thereof (at least [figure 1, 2, and related text including 013-014] “…the human body is a slight conductor and thus may couple to, and act as an antenna for, EMI signals.  An object coupled to EMI signals may couple to second conductive object and transmit EMI signals to the second conductive object.  For example, a portion of a user's body may capacitively couple to an electrode of a device and transmit to the electrode EMI signals coupled to the body.” “…the frequencies, bandwidth, amplitudes, and phase of EMI signals may be characteristic of the electronic components generating the EMI and the conductive properties of the object coupled to the EMI.” At [016] device 230 detects and processes EMI Signals); 
Transmitting, by the low band electromagnetic noise signal detecting device the detected low band electromagnetic noise signal (at least [fig 2 and related text including 016] “…device 230 having example hardware for detecting and processing EMI signals.  As described above and illustrated in FIG. 2, EMI signals 220 generated from an object such as device 210 are coupled to a body of a user 240, either directly or capacitively.  Device 230 is coupled, either directly or capacitively, to user 240 and receives EMI signals transmitted through the user's body.  As described more fully herein, device 230 receives and processes the EMI signals transmitted by user 240 to determine information about device 210, interactions between the user 240 and the device 210,” and at [029] “device [230] may include one or more electrodes for receiving a signal and a transmitter for communicating the signal to one or more computing devices for all or certain processing steps.” 
Receiving, by a computer proessor, the detected low band electromagnetic noise signal transmitted by the low-band electromagnetic signal [at least fig 2, 4,] elements 250 in fig 2, and step 410 in figure 4 disclose receiving detected signals; at [0020] “…signals received by an analog front end and an ADC.  FIG. 4 illustrates an example method 400 for analyzing EMI signals.  At step 410, a frequency analysis of all or some of EMI signals is performed, Step 410 may calculate the frequency domain representation of the received EMI signals or a portion the EMI signal.” At [028] “…device 230 (or any other suitable processing device) may process signals received from user 240 at pre-determined intervals, such as every second.  In particular embodiments, the processing device may sample more frequently after one or more EMI signals of interest are detected.” At [0029] “…device may include one or more electrodes for receiving a signal and a transmitter for communicating the signal to one or more computing devices for all or certain processing steps.  Device 230 may be part of a network of interconnected computing devices, and signal acquisition, processing, analysis, and classification may be distributed across one or more other computing devices, performed by device 230, or any suitable combination thereof.” ); 
Comparing, by the computer processor, the detected low band electromagnetic noise signal to one or more stored electromagnetic noise signals associated with one or more objects stored on the computer processor (at least [034] “…at home the user may surrounded by EMI from a TV, mobile phone, and refrigerator, while at an office the user may be surrounded by EMI from a desktop computer, office lighting, and office phone system .Received EMI signal can thus be compared it to a data store associating EMI signals with particular noise, environments, and locations.  In particular embodiments, similarities between the received EMI signal and signals in the data store may be used along with machine learning algorithms to deduce the user's context, such as location and other environmental factors.” At [028] the system compares bandwidths of characteristic signals, “…processing device may determine changes in EMI signals by subtracting background signals or previously received EMI signals from currently received EMI signals.” At [0049] “…device 230 may detect a change in EMI signals from a device such as an oven or washing machine indicating that the device has finished operating…” – i.e., the device knows the difference between the EM signals emitted by the respective devices during and after operation, and at [031] various calibration procedures are outlined for future use “…to locate the position of a touch event 
on device 210, device 230 may instruct the user to touch device 210 at a particular location.  Device 230 may analyze and record the resulting received EMI signal and associate the signal with the calibration event.” 
Determining by one or more computer processors, an identify of the object touched by the user, based on the comparison between the detected low band electromagnetic noise signal received by the one or more computer processors to the one or more stored electromagnetic noise signals associated with the one or more objects stored on the computer processor s based on the comparison between the detected electromagnetic noise signals associated with the one or more objects (at least [fig 5 and related text including 034-036] “…example technique 500 for processing, analyzing, and classifying EMI signals, for example to identify devices, differentiate between portions of devices, or determine proximity to a device (including contact with a device).” “…fingerprint may be EMI signals (or aspects thereof) that are a particular washing machine or tablet.  In particular embodiments, a fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular location and/or a particular device in a particular location.  For example, one fingerprint may be characteristic of a user's tablet in the user's living room (determined, for example, based on sensor data such as EMI signals (or lack thereof) from other devices in the user's living room) and another fingerprint may be characteristic of the same tablet but in the user's bedroom (again based on sensor data such as EMI signals (or lack thereof) from other devices in the user's bedroom).  In particular embodiments, a fingerprint may be characteristic of a particular device at a particular time.  For example, one fingerprint may correspond to an air conditioner during the afternoon (when the air conditioner is likely to be experiencing a relatively large load), and another fingerprint may correspond to the air conditioner during the evening (when the air conditioner is likely to be experiencing a relatively lighter load).  In particular embodiments, a fingerprint may be characteristic of a particular device over a particular period of time..;”  “…a break room may include EMI from the coffee machine, while a meeting room may include EMI from a large TV or projector..;” see also [049];
[collect routine information regarding one or more] subsequent low band electromagnetic noise signal detection events generated by the user touching one or more objects that emit or conduct low band electromagnetic noise signals (at least see citation to [fig 5 and related text as shown above] as well as citations regarding training/classifying of the model at [0031] above in order to collect/learn classification/context information about a user’s routine, in addition: [049] “…device 230 may track a length of time of an operational state of a device, such has the amount of time a television, computer, or video game console has been powered on.  In particular embodiments, device and state identification may be used to log data regarding a device's operation.  Such logs may include when an event, such as data transfer, happens, for how long it happens, how frequently it happens, etc…”  at [050] “…device generating EMI signals may not have touch capability itself but may detect touches communicated from device 230.  Device 230 may detect contact between the user and the device generating the EMI signals and then communicate such contact to the device.”); 
Constructing by the computer processor, a characteristic user profile based on the [collected] one or more subsequent low band electromagnetic noise signal detection events (see at least [031-034, 036, 041-042, 058] these paragraphs disclose general discussion of “context” being collected and compared of a user’s environment, i.e. the user’s general activities may be collected and the context i.e. profile is created for a user based on the user’s movements and the EMI signals the user is in contact with; see also figs 3-5, and related text); 
Providing, by the processor, one or more targeted digital advertisements to the user at a predetermined subsequent time based on the characteristic user profiles (at least [049] a notification is provided to the user in the future when the device is detected to have completed a task, and further at [049] “…user contacting a coffee machine may be reminded of upcoming appointments, to buy more coffee, or the like.”  At [054] “touch detection may be combined with device identification to provide functionality to a user, such as device-specific notifications once the user comes near or into contact with the device.”)
Tapia and Rakova are analogous references, in that both clearly teach constructing profiles of a user’s habits in a given or known environment, and extrapolating upon that data in the future. The extent to which the references overlap is clearly shown in the above citations. It would have been obvious to one of ordinary skill in the art at the time of the invention to include future message targeting, as well as promotional targeting as taught by Rakova, as Rakova teaches that a user may encounter various devices during the day and in given locations (see 0034). Rakova teaches that identifying these devices and the subsequent actions appropriate to them may be effective in determining a user's context, and therefore selecting appropriate notifications (see 0034). In particular, given Tapia’s preoccupation with predicting a user’s subsequent activities, and Rakova’s extensive disclosure of determining a user’s context based on historical modeling/computer/machine learning, it would have been obvious to one of ordinary skill in the art to provide informative notifications to a user in Tapia as taught by Rakova. 

In reference to claim 3, 25, 
the characteristic user profile is constructed using at least one statistical model (at least [page 3]: Markov models).

In reference to claim 4, 20, 26
Tapia further teaches: wherein the at least one statistical model is at least one of a Hidden Markov Model and a Hierarchical Hidden Markov Model (at least [page 3]). 

In reference to claim 5
Tapia further teaches: wherein the at least one statistical model is selected from at least one of the group consisting of: Decision Trees, Hierarchical Clustering, k-Means, Nearest Neighbor, Support Vector Machines, random forest, gradient boost machines, Extreme Gradient Boosting, and combinations    thereof (at least [pages 3-4] multiple options noted). 

In reference to claim 7, 14, 19
Tapia teaches storing, by the computer processor, metadata corresponding to one or more electromagnetic noise signal detection events associated with the identified one or more  objects (at least fig 3, table 4, 5 and related text: activity data is stored); and
determining, by the computer processor, whether a quantity and a frequency of recorded metadata corresponding to the one or more electromagnetic signal detection events associated with the one or more objects meets a learning threshold prior to predicting the one or more subsequent electromagnetic noise signal detection events associated with the one or more objects (at least [pages 14, 15] detection routines/events with fewer than six incidences were ruled out). 

In reference to claim 8
Tapia further teaches prompting, by the computer processor, prompting a user to input metadata associated with the object touched by the user (at least [fig 3, page 7, 8 9] sensors are labeled, has at that point, touched the object represented by the label). 

In reference to claim 9, 24, 
Tapia further teaches: [using a PDA to report sensor activity during the time period] (at least [page 6, 7] ESM requires that the user device/PDA report the sensor interactions.). Tapia however, does not specifically disclose what the detecting device specifically is. Rakova however, does teach wherein the low band electromagnet noise signal detecting device comprises at least one of the group consisting of a smart watch, a smart phone a smart television, a laptop computer, a tablet computer, and combinations thereof equipped with a radio receiver (see at least [fig 2 and related text, including element 230 throughout the reference] element 230 is a watch used specifically for detection of low frequency signals). It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically provide for watch based collection of EM signals ast aught by Rakova, as compared to the routine determinations made in Tapia, as one would have found it obvious, at the tiem of filing, to try a more convenient form of wearable technology to collect the most accurate groupings of signals. Tapia stresses the importance of considering appropriate intervals of signal recording, and as such one would have been motivated to include the wearable technology shown in Rakova. 
as  detected low-band electromagnetic noise signal of one or more objects comprises receiving the detected electromagnetic noise signal from one or more of a smart watch, a smart phone, a smart television, a laptop computer, and a tablet computer equipped with a radio receiver (at least [page 6, 7] ESM requires that the user device/PDA report the sensor interactions.)

In reference to claim 10, 15:
Tapia/Rakova teaches all the limitations above. Rakova further teaches wherein: the computer program product of claim 12, wherein providing the one or more targeted digital advertisements to the user comprises program instructions to provide one or more banner advertisements on one or more 

In reference to claim 21, 22, 23 
Tapia teaches: wherein the characteristic user profile is based upon at least one of the group consisting of demographics, location-based categories, activity-based categories, and combinations thereof (at least fig 3, table 4, 5, and related text: activity based categories).




	


Response to Arguments

	Applicant’s remarks as filed on 4 MAY 2021 have been fully considered. 
	Applicant’s amendments and remarks appear to have overcome the rejection under 35 USC 112, as such the rejection is withdrawn. 
	Turning to Applicant’s remarks regarding the prior art, on page 11, Examiner notes as a threshold matter that the rejection above has been supplemented more fulyl with the secondary reference. Tapia remains the primary reference, as Examiner believes the spirit of the invention regarding predictive modeling is more appropriately represented in Tapia, however, Examiner notes that Applicant’s amendments have necessitated the addition of the additional citations to Rakova as noted above. On page 12, Applicant reproduces exemplary claim 1, and notes Tapia uses tape on sensors to monitor patterns in a user’s activity. Examiner agrees with Applicant’s assertion on page 13 that Tapia in no way teaches providing an advertisement or other message to a user, although Examiner respectfully notes that the reference does appear to at least make suggestions based on the collected information. Examiner finds that the actual detection of the signals, as presented in Applicant’s amended claims, is more fairly taught in the secondary reference. Examiner does note, however, that Tapia does disclose touch events recorded using the sensors and subsequently using those events to make a model of behavior. With regard to the comparing, again, Examiner finds that while Tapia does compare to a chart, as cited, in order to determine which objects are being touched at a given time, citations to Rakova are more appropriate for the amended limitations. Similarly, “prediction” limitation has been updated to more accurate represent amendments as presented by the Applicant – Tapia does teach predicting subsequent events, however, Rakova teaches collecting contextual information about a user in order to infer an object at a given time and environment in which the user is in. Examiner does not disagree with the citations to the Tapia reference, as presented by Applicant, however, Examiner does agree with Applicant’s assertion on page 15 that the invention is “vastly” different. Tapia specifically discloses using signal emitting devices in order to collect and predict information about a user’s given activities, and to use that information as collected to train and improve a model therein. The reference specifically discloses that the “training” refers to determining a user’s routines or habits in order to determine a future deviation from said habits.  In view of the above discussion 
	Applicant’s amendments appear to have negated the rejection under 35 USC 101. Examiner notes that while the claims recite an abstract idea – in that the claims recite a means of commercial activities including advertising, a practical application is found in the means of collection, analyzing, and modeling EM signals in order to provide the advertisement. As such the rejection is withdrawn. 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on 4692959171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 





/KATHERINE KOLOSOWSKI-GAGER/Examiner, Art Unit 3622